May 9, 2016 Media Contact:Sonya Headen, Las Vegas, NV (702) 364-3411 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 For Immediate Release SOUTHWEST GAS CORPORATION ANNOUNCES FIRST QUARTER 2016 EARNINGS Las Vegas, Nev. – Southwest Gas Corporation (NYSE: SWX) reported consolidated earnings of $1.59per basic share for the first quarter of 2016, a $0.05increase from consolidated earnings of $1.54per basic share for the first quarter of 2015.Consolidated net income was $75.4million for the first quarter of 2016, compared to consolidated net income of $72million for the first quarter of 2015.The natural gas segment had net income of $77.6million in the first quarter of 2016 compared to net income of $78.9million in the first quarter of 2015, while the construction services segment incurred a loss of $2.1million in the current quarter compared to a loss of $6.9million in the first quarter of 2015.Due to the seasonal nature of the Company’s businesses, results for quarterly periods are not generally indicative of earnings for a complete twelve-month period. According to John P. Hester, President and Chief Executive Officer, “We are pleased to report earnings per share of $1.59 for the first quarter of 2016, a $0.05 increase over the prior-year quarter.We experienced solid results from our natural gas segment operations, though slightly under the results of the prior-year quarter.”Hester added, “Favorable weather conditions helped our construction services segment to post revenues of $206million and narrow the loss normally experienced during the first quarter.”Hester concluded by saying, “We are also excited about hiring Paul Daily as our new construction services CEO; receiving recent approval of our Arizona holding -more- company request; and filing an Arizona rate case application that requests a $32million revenue increase and a simultaneous $42million decrease in depreciation expense.Our business strategy execution continues to drive value for our customers and shareholders alike.” For the twelve months ended March 31, 2016, consolidated net income was $141.8million, or $3.00per basic share, compared to $142.3million, or $3.06per basic share, in the twelve-month period ended March31, 2015.Construction services results improved by $12.4million between periods. Natural Gas Operations Segment Results First Quarter Operating margin, defined as operating revenues less the cost of gas sold, increased $12million between quarters.New customers contributed $3 million in operating margin during the first quarter of 2016, as approximately 26,000 net new customers were added during the last twelve months.Combined rate relief in the California jurisdiction and Paiute Pipeline Company provided $3million in operating margin.Operating margin attributable to the Nevada conservation and energy efficiency surcharge, which was implemented in January 2016, was $4million.Amounts collected through the surcharge do not impact net income as they also result in an increase in associated amortization expense.Operating margin associated with infrastructure replacement mechanisms, customers outside the decoupling mechanisms, and other miscellaneous revenues increased $2million. -more- Operations and maintenance expenses increased $5.3million between quarters due primarily to general cost increases and the timing and scope of pipeline facility maintenance services.In addition, expenses for pipeline integrity management and damage prevention programs increased $1.6million.On a combined basis, depreciation and general taxes increased $8.1million, or 12%, between quarters.Approximately one-half of the increase was due to amortization associated with the recovery of regulatory assets, as noted above.The other half of the increased depreciation and general tax expense reflects the impacts of a 6% increase in average gas plant in service. Other income and deductions decreased $847,000 between quarters primarily due to lower returns associated with the cash surrender values of company-owned life insurance (“COLI”) policies and a $223,000 decrease in interest income. Twelve Months to Date Operating margin increased $22million between periods including $8 million attributable to customer growth and a combined $6 million of rate relief in the California jurisdiction and Paiute Pipeline Company.Operating margin attributable to the Nevada conservation and energy efficiency surcharge implemented in January 2016 was $4million (a corresponding increase is reflected in amortization expense).Operating margin associated with infrastructure replacement mechanisms, customers outside the decoupling mechanisms, and other miscellaneous revenues improved $4million. -more- Operations and maintenance expenses increased $21.7million between periods primarily due to general cost increases, higher employee-related expenses including pension costs (approximately $5million of which resulted in increased expense), and higher legal claims and expenses.In addition, expenses for pipeline integrity management and damage prevention programs increased by $4.7million.Depreciation expense and general taxes (combined) increased $15.8million, or 6%, primarily due to a 5% increase in average gas plant in service and $6million of amortizations related to the recovery of regulatory assets. Other income decreased $6.7million between periods.The current period reflects a $900,000 decrease in COLI policy cash surrender values net of recognized death benefits, while the prior twelve-month period included $5.7million of COLI-related income. Net interest deductions decreased $2.9million between periods primarily due to the redemptions of $65million of Industrial Development Revenue Bonds (“IDRBs”) in November 2014, $31.2million of IDRBs in May 2015, and $20million of IDRBs in September 2015. Construction Services Segment Results First Quarter Revenues increased $25million between quarters, due to incremental work that was able to be completed as a result of favorable weather conditions in several operating areas.Construction expenses increased $18.5million between quarters primarily due to the incremental work noted above.However, the increase in these expenses overall was -more- mitigated by construction expenses of the prior-year quarter that were impacted by a $5.6million loss reserve on an industrial project in Canada. Depreciation and amortization expense increased $823,000 between quarters due to depreciation on new equipment purchased to support incremental work.Net interest deductions decreased $390,000 between quarters primarily due to a reduction in average outstanding borrowings. Twelve Months to Date Revenues increased $235million between periods primarily due to additional pipe replacement work in the current period and to a full year of incremental revenues from the companies acquired in October2014 ($72.5million).Favorable weather conditions in several operating areas during the first quarter of 2016 and the fourth quarter of 2015 provided an extended construction season.Construction expenses increased $208million between periods due to additional pipe replacement work during the twelve months ended March 31, 2016 and incremental construction costs associated with the acquired companies. Depreciation and amortization expense increased $6.2million between periods primarily due to amortization of intangible assets recognized from the acquisition and depreciation of equipment purchased to support the additional volume of work.Net interest deductions increased $2million between periods primarily due to higher outstanding borrowings associated with the acquisition in October 2014. -more- Outlook for 2016 – 1stQuarter 2016 Update Natural Gas Segment: · Operating margin for 2016 is anticipated to benefit from customer growth (similar to 2015), infrastructure tracker mechanisms, expansion projects, and California attrition.Combined, these items are expected to produce approximately 3% in incremental margin.Additionally, new rates established to recover Nevada conservation and energy efficiency program costs are expected to increase margin by approximately $11million, but will be offset by a similar increase in amortization expense. · Operations and maintenance expense is expected to increase modestly as compared to 2015 due to increased general costs, pipeline integrity management and damage prevention programs, and costs associated with customer growth.These increases will be mitigated by a decrease in pension costs.Depreciation and general taxes should increase consistent with the growth in gas plant in service (approximately 5% to 6%) plus the amortization of Nevada conservation and energy efficiency program costs noted above. · Operating income is expected to increase by 4% to 5% between years. · Net interest deductions for 2016 are expected to be approximately $5million to $7million higher than 2015, primarily due to an anticipated increase in average outstanding debt associated with the financing of capital expenditures. · Changes in cash surrender values of COLI policies will continue to be subject to volatility.Management generally anticipates longer term normal increases in COLI cash surrender values to range from $3million to $5million on an annual basis. -more- · Capital expenditures in 2016 are estimated at $460million, in support of customer growth, system improvements, and accelerated pipe replacement programs. Construction Services Segment: · Centuri has a strong base of large utility clients (many with multi-year pipe replacement programs) that can sustain and grow its business.Revenues for 2016 are anticipated to be 3% to 7% greater than 2015 levels. · Operating income is expected to be approximately 5.5% to 6% of revenues. · Based on the current interest rate environment, net interest deductions for 2016 are expected to be between $6.5million and $7.5million. · These collective expectations are before consideration of the portion of earnings attributable to the noncontrolling interests.Additionally, changes in foreign exchange rates could influence results. Southwest Gas Corporation provides natural gas service to 1,964,000 customers in Arizona, Nevada, and California. This press release may contain statements which constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the timing and amount of rate relief, changes in rate design, customer growth rates, the effects of regulation/deregulation, the impacts of construction activity at Centuri, future earnings trends, seasonal patterns, and the impacts of stock market volatility.In addition, the Company can provide no assurance that its discussions about future operating margin, operations and maintenance expenses, operating income, depreciation and general taxes, COLI cash surrender values, financing expenses, and capital expenditures of the natural gas segment will occur.Likewise, the Company can provide no assurance that discussions regarding construction services segment revenues, operating income, and net interest deductions will transpire. The statements in this press release are made as of the -more- date of this press release, even if subsequently made available by the Company on its Web site or otherwise.The Company does not assume any obligation to update the forward-looking statements provided to reflect events that occur or circumstances that exist after the date on which they were made. -more- SOUTHWEST GAS CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) QUARTER ENDED MARCH 31, Consolidated Operating Revenues $ $ Net Income $ $ Average Number of Common Shares Outstanding Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ TWELVE MONTHS ENDED MARCH 31, Consolidated Operating Revenues $ $ Net Income $ $ Average Number of Common Shares Outstanding Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, Results of Consolidated Operations Contribution to net income - gas operations $ Contribution to net income (loss) - construction services ) ) Net income $ Basic earnings per share $ Diluted earnings per share $ Average outstanding common shares Average shares outstanding (assuming dilution) Results of Natural Gas Operations Gas operating revenues $ Net cost of gas sold Operating margin Operations and maintenance expense Depreciation and amortization Taxes other than income taxes Operating income Other income (deductions) Net interest deductions Income before income taxes Income tax expense Contribution to net income - gas operations $ SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA MARCH 31, 2016 FINANCIAL STATISTICS Market value to book value per share at quarter end % Twelve months to date return on equity total company % gas segment % Common stock dividend yield at quarter end % Customer to employee ratio at quarter end (gas segment) 892 to 1 GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 8.95 % % Southern Nevada Northern Nevada Southern California Northern California South Lake Tahoe Paiute Pipeline Company (1) (1)Estimated amounts based on rate case settlement. SYSTEM THROUGHPUT BY CUSTOMER CLASS THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, (In dekatherms) Residential Small commercial Large commercial Industrial / Other Transportation Total system throughput HEATING DEGREE DAY COMPARISON Actual Ten-year average Heating degree days for prior periods have been recalculated using the current period customer mix.
